Case: 10-20750     Document: 00511632558         Page: 1     Date Filed: 10/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2011
                                     No. 10-20750
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES EDDIE BROWN,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-294-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        James Eddie Brown pleaded guilty to aiding and abetting possession of
counterfeit securities and was sentenced to 120 months of imprisonment and
three years of supervised release. He reserved the right to appeal the district
court’s denial of his motion to suppress the statements he made to law
enforcement officials.
        We review the district court’s conclusions of law de novo and its findings
of facts, including credibility determinations, for clear error, viewing the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20750       Document: 00511632558         Page: 2   Date Filed: 10/14/2011

                                      No. 10-20750

evidence in the light most favorable to the Government. United States v. Montes,
602 F.3d 381, 384-85 (5th Cir. 2010). The voluntariness of Brown’s statements
as well as whether he invoked his right to counsel are mixed questions of law
and fact that we review de novo. See Soffar v. Cockrell, 300 F.3d 588, 592 (5th
Cir. 2002).
      Brown was adequately warned of the consequences of waiving his
Miranda1 rights. See United States v. Hearn, 563 F.3d 95, 104 (5th Cir. 2009);
United States v. Sonderup, 639 F.2d 294, 297-98 (5th Cir. Unit A Mar. 1981);
United States v. Kershner, 432 F.2d 1066, 1071 (5th Cir. 1970). The district
court did not clearly err in crediting the agent’s testimony that Brown was not
promised anything in exchange for his cooperation and did not invoke his right
to counsel during the interview. See United States v. Garza, 118 F.3d 278, 283
(5th Cir. 1997). The district court did not err, much less plainly err, in failing
to suppress Brown’s statements on the basis of a fraternal privilege. See United
States v. Olano, 507 U.S. 725, 734 (1993).
      The judgment of the district court is AFFIRMED. To the extent that
Brown’s counsel is seeking to withdraw from representing Brown in connection
with any petition for a writ of certiorari before the United States Supreme Court,
such motion is DENIED as premature.                  See Fifth Circuit Plan under the
Criminal Justice Act, § 6.




      1
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                             2